thaornble   it. C. Shgb,   Jr., Page 3



              We bmw pte~Iow1~ pint414 out th8t in Qpiulcbn O-1491,
tbh dsprtment ImId tbt tha Csttificata of Title Act, hrttcle 1636-i.
Vwmta% Anotated Pamal Code, mpetre4es         Artkl8r 1434and 1435
at Venom’s AanoWe4 Peaal Cede, lm*mach a* tb Ceriifiutr ol
Tith Act eomro the ume pneral aobJect matter. ~Wowa’ccr.lVMII
if th is
       wer enet  tr ue  ld qe wotb compeued to Ioek to Atucla 1434,
Vernoa% AanoInted prlul Code, for tha aanrw te your qtwrtim, th
toMIt rod4 be the rime.      ArtAUk I4f4 uhe secuan 60 of Arude
1436-l pto*id6a tbditrpplka      to kay1#&4ot    ~eoad-M*rlJrb
tequhd    to ba togist8t.d  amlet tb iews d Ma Stat.“.    AI bsfmn
dntad, the wh&k la qo8rucm operated dcag the hlghwaye af thin
State by nea-rwid8ata em an oce~lciamaltrip lnta this State ls not
teqaltd to be tr@abted      or ikenaed.

              Cauequemtly, we hotd, aad you ate tespetfully ad-
vlae4, that nelth*t Articles l434 -- 1435, Vornm*o AnaotMed Peral
co&r, not Article 1436-1. Vemodr       AanotmtadPenal Code, applies
to a aoa-rO*ldOnt on an 8ee*rrlosnl trip  late thir State under tlm facte
rot forth In ymr Iotter.

                                               Tows very truly

                                     ATTORNEY GKNERAL OF TEXAS



                                            l/Waltct   0. Moth
                                                       Waet   R. Koch
                                                            Aui8tMt




              APPRQVE13 APR A, 1940

               &WaId       C. MWUI

              ATTORXEY       GiElUEltAL OF TKXAS